Citation Nr: 1416883	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  09-33 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include dysthymic disorder and major depressive disorder (MDD).  

3.  Entitlement to service connection for bilateral pes planus.

4.  Entitlement to service connection for left lower extremity arthritis.

5.  Entitlement to service connection for a left ankle disability, to include arthritis.

6.  Entitlement to service connection for a right ankle disability, to include arthritis.

7.  Entitlement to service connection for a skin disability.



REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in September 2008.  A statement of the case was issued in July 2009, and a substantive appeal was received in September 2009.  The Veteran subsequently, in a November 2011 statement, withdrew his claims for service connection for arthritis of the right lower extremity and neck.  As such, these matters are no longer in appellate status.

The Veteran filed a claim to establish service connection for PTSD in August 2007.  This claim was denied by the RO in the May 2008 rating decision.  In his September 2008 timely notice of disagreement with this determination, the Veteran also filed a new claim to establish service connection for depression.  The RO separately adjudicated the new claim and a December 2008 rating decision denied service connection for dysthymic disorder and MDD.  In light of above, the Board has bifurcated the Veteran's claims for service connection for PTSD and dysthymic disorder and MDD, and recharacterized them as stated on the title page.

In a September 2009 VA Form 9, the Veteran appears to have raised a claim of service connection for kidney stones.  This matter is referred to the RO for appropriate action. 

As discussed below, the Board is denying entitlement to service connection for PTSD.  The remaining claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a diagnosis of PTSD in accordance with DSM-IV based on a corroborated stressor event in service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.125(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The record shows that an August 2007 letter, prior to the May 2008 rating decision on appeal, informed the appellant of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The August 2007 letter also provided notice concerning the evaluation and the effective date that could be assigned should service connection be granted, in accordance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes the Veteran's service treatment records and all pertinent identified post-service medical records, including VA and private medical records.  The Veteran was also afforded a VA PTSD examination in November 2007 which addresses the key medical and psychiatric questions pertinent to his PTSD claim.  The VA examination report includes sufficient discussion of the pertinent history, clinical findings, medical principles, and expert determinations informed by review of the claims file and is adequate and probative evidence in this matter.  No additional pertinent evidence has been identified by the claimant.

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the PTSD issue at this time.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file and in Virtual VA with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence or aggravation of psychoses may be presumed if such is manifested to a compensable degree within a year of a veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be evidence of a present disability; evidence of an in-service incurrence or aggravation of a disease or injury; and evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis conforming to DSM-IV; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

Additionally, the Board notes that 38 C.F.R. § 3.304(f) has been amended.  The result is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board briefly observes that there is no diagnosis of PTSD documented or alleged during the Veteran's military service.  Further, even assuming there were in-service manifestations of psychiatric disability, service connection for PTSD still cannot be granted in this case without a current diagnosis of PTSD or an adequate diagnosis sometime during the pendency of this appeal.

The preponderance of the evidence indicates that the Veteran does not have PTSD and has not had PTSD during the pendency of this appeal.  Although some of the Veteran's medical records (including VA medical reports in "Virtual VA") make reference to PTSD as part of the Veteran's medical history, there are no medical reports of record containing a verified psychiatric diagnosis of PTSD with reference to the applicable DSM-IV criteria and PTSD screening tests were consistently negative.  Moreover, on November 2007 VA PTSD examination, it was unequivocally and repeatedly concluded that a diagnosis of PTSD was not assigned.  The examining clinical psychologist presented the clear competent conclusion that the Veteran does not meet the DSM-IV criteria for a diagnosis of PTSD (although he reported in-service stressors of involvement in fire fights during combat situations in Vietnam).  The examiner concluded that the Veteran's psychiatric diagnoses include Axis I diagnoses of recurrent moderate MDD and dysthymia.  The conclusion of the qualified medical expert was informed by thorough interview and examination of the Veteran, together with review of the claims file.

The Board finds that the conclusion of the November 2007 VA examiner is highly probative evidence indicating that the Veteran does not have a diagnosis of PTSD meeting the applicable DSM-IV criteria.  There is no probative evidence to the contrary showing a PTSD diagnosis meeting the DSM-IV criteria during the pendency of this appeal.  As such, service connection for PTSD must be denied.  38 C.F.R. § 4.125(a).  In the absence of a current diagnosed disability, service connection cannot be granted for such disability.  Brammer  v. Derwinski, 3 38 C.F.R. § 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).

The Board acknowledges the Veteran's assertions that he suffers from PTSD.  The Veteran's lay testimony is competent to report his symptoms, but his own account of symptom complaints has been interpreted by the competent licensed clinical psychologist as failing to meet the DSM-IV criteria for a PTSD diagnosis; the Veteran is not shown to possess the skills necessary to establish a diagnosis of his psychiatric symptoms as PTSD.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining a diagnosis of PTSD falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Here, the psychologist serving as the November 2007 VA examiner, with full knowledge of the Veteran's self-reported history of symptoms, was nevertheless of the opinion that the Veteran does not currently have PTSD.  The Board finds the VA examiner's opinion is the most probative evidence, and thus, must conclude that the evidence of record weighs against finding that the Veteran has a diagnosis of PTSD.  With no current diagnosis of PTSD, service connection cannot be granted for PTSD.  (The Board emphasizes that this decision does not imply any doubt of the Veteran's reported in-service stressors of involvement in fire fights during his military service in Vietnam.)  

After reviewing the totality of the evidence, the Board finds that the preponderance of the evidence is against service connection for PTSD.  38 U.S.C.A. § 5107.


ORDER

Service connection is not warranted for PTSD.  To this extent, the appeal is denied.


REMAND

The Veteran claims that his flat feet, which he had at service enlistment, was aggravated by his military service.  His August 1967 pre-induction examination notes pes planus, rare, mild symptoms and he reported no history of foot trouble (although he reported a history of foot trouble on July 1969 service separation examination).  A pre-existing injury or disease will be considered to have been aggravated by service where there is an increase in the disability during service, unless there is a specific finding that the increase in the disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The burden falls on VA to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  Wagner v. Principi, 370 F.3d 1089 (2004).  Notably, there is no dispute that the Veteran's bilateral flat foot disability pre-existed service.

In the February 2008 addendum to the November 2007 VA examination report, the examiner essentially opined that the medical evidence did not suggest permanent aggravation of the Veteran's pes planus.  The Board finds this opinion inadequate, as it does not adequately address, with rationale, the specific legal criteria of "clear and unmistakable evidence," which is necessary to satisfy the applicable legal standards in this case.  The examiner expresses his opinion in speculative language that does not provide the degree of certainty required.  

Furthermore, in his September 2008 notice of disagreement, the Veteran advanced a secondary service connection theory of entitlement, claiming that his bilateral pes planus has resulted in arthritis of his left lower extremity and both ankles.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (as in effect before and from October 10, 2006).  Accordingly, as the Veteran has not been afforded VA examinations in connection with his left lower extremity and bilateral ankle claims, if it is determined that his bilateral flat feet are service connected, then a derivative opinion would be needed regarding whether his flat feet have caused or aggravated left lower extremity and/or bilateral ankle disabilities.  38 C.F.R. § 3.310(b).  

Regarding the claim of service connection for a skin disability, governing regulation provides that veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease manifested to a degree of 10 percent or more, the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  The U. S. Court of Appeals for Veterans Claims (Court) has also held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service, to include as based on exposure to herbicides.  

The Veteran served in Vietnam during the Vietnam Era and is presumed to have been exposed to Agent Orange/herbicides therein (service connection is established for ischemic heart disease on a presumptive bases based on exposure to Agent Orange/herbicides during service in Vietnam).  A March 2008 VA treatment report notes that the Veteran complained of his head itching all the time and his arms itching during the winter months since his return from Vietnam.  These records show a diagnosis of seborrhea.  

The Board notes that seborrhea is not a disease associated with exposure to herbicide agents as listed in the presumptive service connection provisions of 38 C.F.R. § 3.307, 3.309(e).  However, the Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In this regard, the Board notes the Veteran has not been afforded a VA examination in connection with his claim for service connection for a skin disability.  Under 38 C.F.R. § 3.159 and McLendon v. Nicholson, 20 Vet. App. 79 (2006), it is arguable that an examination and opinion is necessary under the circumstances in this matter.

Regarding the matter of service connection for dysthymic disorder and MDD, in his September 2009 substantive appeal, the Veteran stated that he is depressed all of the time.  This statement is accepted as a notice of disagreement with the December 2008 rating decision which denied service connection for dysthymic disorder and MDD.  Appropriate action, including issuance of a statement of the case, is therefore necessary with regard to this issue.  38 C.F.R. § 19.26; Manlincon v. West, 12 Vet. App. 238 (1999).

Finally, the record also suggests that the Veteran receives ongoing treatment for his claimed disabilities.  The most recent VA treatment report of record is dated in June 2012.  Updated treatment records are pertinent evidence, and must be secured.  Notably, any VA treatment records are constructively of record.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify the provider(s) of any additional treatment or evaluation he has received for his claimed disabilities, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO should obtain complete records of all such treatment and evaluation from all sources identified by the Veteran.  Whether or not he responds, the RO should secure complete records of all VA treatment he has received from June 2012 (the most recent treatment records associated with the claims file) to the present.

2.  After obtaining the additional treatment records described above, the RO should also arrange for the Veteran to be examined by an appropriate specialist to determine the likely etiology of his bilateral foot, ankle and left lower extremity disabilities.  The claims file must be made available to the examiner for review and any indicated studies should be performed.  Based on the examination and review of the record, the examiner should provide an opinion as to the following:

(a)  Please identify (by medical diagnosis) each of the Veteran's current feet (to include pes planus), ankle and left lower extremity disabilities.  

(b)  With regard to any pes planus found to be present, the examiner should offer an opinion on whether the pes planus noted on the August 1967 pre-induction examination increased in severity during service.  If so, considering medical facts and principals, is there clear and unmistakable evidence that such increase was due to the natural progression of the disease?

(c)  With regard to any foot disorder other than pes planus found to be present, the examiner should determine whether it is at least as likely as not (50 percent or greater probability) that such disorder is related to the Veteran's military service.

(d)  If it is determined that bilateral pes planus was aggravated during service or any other foot disorder is related to service, is any diagnosed disability of the ankles or left lower extremity caused or aggravated by such foot disability.

(e)  If arthritis of the ankles or left lower extremity is diagnosed, did the disability manifest to a compensable degree within one year of service discharge (i.e., July 1970)?

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  All examination findings, along with complete rationale for any conclusion opinion offered should be provided.

3.  Thereafter, the RO should arrange for the Veteran to be examined by an appropriate specialist to determine the likely etiology of any skin disability, including seborrhea.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to:

(a)  Please identify (by medical diagnosis) any current skin disability(ies), including seborrhea.

(b)  For each skin disability diagnosed, is it at least as likely as not (a 50% or better probability) that it is (other than on a presumptive basis) related to his service, to include as due to exposure to herbicides therein?  If not, please identify the etiological factor considered more likely.

The examiner should be aware that a medical nexus opinion finding a condition is not related to service because the condition is not entitled to presumptive service connection, without clearly considering direct service connection, is inadequate on its face.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The examiner must fully explain the rationale for all opinions, citing to supporting clinical data/lay statements, as deemed appropriate.  

4.  After completion of all of the above to the extent possible, the RO should review the expanded record and readjudicate the appeal as to the bilateral pes planus, bilateral ankle, left lower extremity and skin disability claims.  If any issue on appeal remains denied, the RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for appellate review.

5.  The RO should issue a statement of the case addressing the issue of entitlement to service connection for dysthymic disorder and MDD.  The Veteran and his representative should be afforded the appropriate period of time to respond.  This matter should be returned to the Board only if the Veteran or his representative submits a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


